Case: 22-20083     Document: 00516554827         Page: 1     Date Filed: 11/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 22, 2022
                                  No. 22-20083                           Lyle W. Cayce
                                                                              Clerk

   Ronda L. Cormier,

                                                           Plaintiff—Appellant,

                                       versus

   Denis McDonough, Secretary of Veterans Affairs,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4960


   Before Smith, Barksdale, and Haynes, Circuit Judges.
   Per Curiam:*
          Department of Veteran Affairs (“VA”) attorney Ronda Cormier
   (“Cormier”), proceeding pro se, appeals the district court’s grant of
   summary judgment on her discrimination-based claims. However, instead of
   addressing the merits of the case, she asserts only that the district court
   misperceived her Second Amended Complaint (“SAC”). Because Cormier


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20083     Document: 00516554827           Page: 2   Date Filed: 11/22/2022




                                    No. 22-20083


   wholly fails to mention—much less brief—any of her claims on appeal, we
   AFFIRM the district court’s judgment.
          Cormier, an African American female attorney, worked in the Office
   of General Counsel for the VA Medical Center in Houston, Texas.
   Following a series of disputes regarding accommodations for her alleged
   disabilities and subsequent performance issues, Cormier filed suit against the
   VA, asserting Title VII disparate treatment, hostile work environment, and
   retaliation claims, along with claims for violations of the Rehabilitation and
   Privacy Acts. Cormier amended her complaint twice, but her final SAC did
   not include her Title VII retaliation and Rehabilitation Act claims. The
   district court granted summary judgment in favor of the VA on all claims,
   including those Cormier failed to plead in the SAC. The court explained that
   Cormier abandoned her previously pled Title VII retaliation and
   Rehabilitation Act claims by failing to include them in the live pleading.
   Importantly, though, the district court also ruled that even if the claims
   remained live, they did not survive summary judgment. Cormier timely
   appealed.
          Cormier purports to appeal “the judgment to the extent it dismissed
   her case,” but then she spends her entire brief arguing about whether her
   SAC was an amended or a supplemental complaint. She does not devote
   even a single sentence of her appellate briefs to the substance of her claims
   upon which the district court expressly ruled. Accordingly, these claims are
   waived. See Willis v. Cleco Corp., 749 F.3d 314, 319 (5th Cir. 2014) (“A party
   that asserts an argument on appeal, but fails to adequately brief it, is deemed
   to have waived it.” (quotation omitted)). Indeed, we have reiterated that a
   litigant may not preserve her claims by merely mentioning them—she must
   “press” them by, at the very least, “identify[ing] the relevant legal standards
   and any Fifth Circuit Cases.” Id. (emphasis added) (quotation omitted).
   Having failed to “identify a theory as a proposed basis for deciding the



                                         2
Case: 22-20083         Document: 00516554827              Page: 3       Date Filed: 11/22/2022




                                          No. 22-20083


   claim,” or otherwise “explain, in any perceptible manner, why the facts
   would allow a reasonable jury to decide in [her] favor,” Cormier neglected to
   adequately brief her claims, and they are, as noted, therefore waived. Id.
           Cormier’s lengthy discussion of her argument that the district court
   erred in concluding that some of her claims were abandoned by her
   superseding SAC does not save her appeal. Even assuming arguendo that
   Cormier is correct, the district court nonetheless reviewed the purportedly
   mooted claims on the merits of the summary judgment motion and concluded
   that they, too, failed to raise the requisite genuine dispute of material fact.
   Because the district court adjudicated all of her claims and Cormier fails to
   brief why this conclusion was incorrect, the appeal of the claims is waived. 1
   Accordingly, we AFFIRM.




           1
             In her reply brief, Cormier challenged the district court’s failure to explain that
   conclusion, asserting that “[a] conclusion without reason or explanation may lead to an
   erroneous result.” Of course, because a grant of a summary judgment is reviewed de novo,
   the lack of detailed reasoning does not prevent this court from affirming that decision.
   Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 658 (5th Cir. 2012) (explaining that this
   court may “affirm a district court on any basis established by the record.”). Even in the
   reply brief, Cormier did not address the merits.




                                                3